UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 11, 2012 CHROMCRAFT REVINGTON, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-13970 (Commission File Number) 35-1848094 (IRS Employer Identification No.) 1330 Win Hentschel Boulevard, Suite 250, West Lafayette, Indiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(765) 807-2640 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangement with Certain Officers. Effective as of September 11, 2012, Mr. William B. Massengill resigned from his employment with Chromcraft Revington, Inc. (the “Company”).At the time of his resignation, Mr. Massengill was serving as the Senior Vice President of Operations of the Company with primary responsibility over the Company’s supply chain and its Peters-Revington® product line.Mr. Massengill’s responsibilities have been assigned to Mr. E. Michael Hanna, who serves as the Senior Vice President of Sales of the Company. *** 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:September 14, 2012 CHROMCRAFT REVINGTON, INC. By: /s/ James M. La Neve James M. La Neve Vice President and Chief Financial Officer 3
